Order entered September 17, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01044-CV

                            JOSEPH STUMPH, ET AL., Appellants

                                                 V.

                        CC-TURTLE CREEK, INC., ET AL., Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-11-11015-K

                                             ORDER
       The parties have filed an agreed clerk’s record. The record is not certified by the trial

court clerk but was prepared by the parties. Although Texas Rule of Appellate Procedure 34.2

permits the parties to agree on the contents of the appellate record, the rule also provides that, “to

request matter to be included in the agreed record, the parties must comply with the procedures

in Rules 34.5 and 34.6.”     See TEX. R. APP. P. 34.2. Relevant to the clerk’s record, rule 34.5

provides that “any party may file with the trial court clerk a written designation specifying items

to be included in the record.” See id. 34.5(b)(1). Based on rules 34.2 and 34.5, we STRIKE the

parties’ agreed clerk’s record and ORDER the parties, within ten days of the date of this order,

to file with the trial court clerk a written designation specifying the items to be included in the

record. Id. 34.2, 34.5. We further ORDER Dallas County District Clerk Gary Fitzsimmons to
file, within ten days of the filing of the written designation and payment of the clerk’s fee, a

clerk’s record containing the requested items. See id. 35.3(a).


                                                     /s/     CRAIG STODDART
                                                             JUSTICE